Citation Nr: 0014795	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a nervous disorder with alcoholism.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1961 to March 1967 and 
from February 1968 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.

The case returns to the Board following a remand to the 
VAHROC in April 1998.  


REMAND

A review of the claims folder reveals that in November 1995 
the veteran executed a VA Form 22a, Appointment of Attorney 
of Agent as Claimant's Representative.  Both Michael J. 
Hansen and Stephen A. Burt are listed as the veteran's 
designated attorney.  Both attorneys were from the law firm 
of Berry, Kelly, Hansen & Burt.  Mr. Burt signed the 
appointment.  

In March 1998, the veteran executed a fee agreement with 
Attorney John Stevens Berry, of the firm Berry, Kelly & 
Hansen, for purposes of representation limited to an appeal 
of a Board decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court").  
According to the letterhead on which the fee agreement was 
printed, Stephen A. Burt was no longer associated with the 
law firm.    

Pursuant to the Board's April 1998 remand, the VAHROC was to 
readjudicate the issue of whether new and material evidence 
had been received to reopen the veteran's claim for service 
connection for a nervous disorder with alcoholism.  The 
VAHROC issued a supplemental statement of the case on that 
issue in July 1999.  The cover letter indicated that it sent 
the document to the veteran and to "Attorney."    

In the its Order of June 1999, the Court remanded to the 
Board the issue of the veteran's entitlement to special 
monthly compensation for issuance of a statement of the case.  
In a February 2000 decision, the Board remanded the matter to 
the VAHROC for the proper action.  In March 2000, the VAHROC 
issued a statement of the case on the issue of entitlement to 
special monthly compensation.  The cover letter indicated 
that the document was sent to the veteran and to 
"Attorney."  The VAHROC did not thereafter receive a timely 
substantive appeal with respect to that issue, such that an 
appeal of the issue was not perfected.  

The VAHROC certified the appeal and transferred the record to 
the Board in May 2000.  It notified the veteran of its action 
in a May 2000 letter.  At the bottom of the notification, the 
VAHROC indicated that it had also sent a copy to "Private 
Attorney."  

When required, the agency of original jurisdiction must 
provide a statement of the case or supplemental statement of 
the case to the appellant and his duly appointed 
representative, if any.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 19.30(a), 19.31 (1999).  In addition, 
when the agency of original jurisdiction certifies the appeal 
and transfers the appellate record to the Board, it must 
notify the appellant and his representative, if any, in 
writing.  38 C.F.R. § 19.37.    

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. § 
20.601.  With regard to representation by an attorney, the 
designation must be of an individual attorney rather than a 
firm or partnership.  38 C.F.R. § 20.603(a).  However, with 
the specific written consent of the appellant, an attorney 
associated or affiliated with the appellant's attorney of 
record may assist in representation of the appellant and may 
have access to the appellant's VA records to the same extent 
as the attorney of record.  38 C.F.R. § 20.603(c).  

An appellant may limit an attorney's right to act as his 
representative in an appeal to representation with respect to 
a specific claim for one or more specific benefits by noting 
the restriction in the written designation.  Unless 
specifically noted to the contrary, however, designations of 
an attorney as a representative will extend to all matters 
with respect to claims for benefits under laws administered 
by VA.  38 C.F.R. § 20.603(a).     

The Board observes that Mr. Burt submitted evidence and 
argument on behalf of the veteran in actions before the 
VAHROC and the Board, thus appearing to be his general 
representative.  Therefore, the VAHROC should have furnished 
Mr. Burt with a copy of the July 1999 supplemental statement 
of the case.  However, because the cover letter for the 
document is not specific, and because Mr. Burt is no longer 
associated with his previous law firm, it is unclear whether 
in fact the supplemental statement of the case was sent to 
Mr. Burt.  

The larger issue, however, is that that the November 1995 
appointment of an attorney as a representative is invalid, as 
there is more than one attorney designated on the VA Form 
22a.  Therefore, it is unclear whether the veteran currently 
has a representative for general purposes.

With respect to the special monthly compensation claim, 
because the issue was remanded by the Court, it appears that 
the claim falls within the scope of the March 1998 fee 
agreement with Mr. Berry, suggesting that he should have 
received the March 2000 statement of the case.  Again, it is 
not clear whether the VAHROC sent the statement of the case 
to Mr. Berry.  With respect to this issue, failure to provide 
the proper representative with a statement of the case is a 
violation of due process that prevents the underlying rating 
action from becoming final.  38 C.F.R. § 20.1103.     

In order to ensure that the veteran's due process rights to 
proper notice of the VA's actions, the Board must remand the 
case to the VAHROC to clarify whether the veteran in fact 
desires representation, who the designated representative is, 
and whether than representative has received all proper 
notices of VA's actions.     

Accordingly, the case is REMANDED to the VAHROC for the 
following action:

1.  The VAHROC should contact the veteran 
in writing and advise him that the VA 
Form 22a, Appointment of Attorney of 
Agent as Claimant's Representative, 
executed in November 1995, is invalid.  
It should ask the veteran whether he 
desires representation on matters before 
the VAHROC and the Board, and if so, to 
complete the appropriate VA form.    

2.  The VAHROC should then ensure that 
the proper representative has received 
the appropriate statements of the case or 
supplemental statements of the case for 
the issues of whether new and material 
evidence has been received to reopen the 
veteran's claim for service connection 
for a nervous disorder with alcoholism 
and entitlement to special monthly 
compensation.  If necessary, the VAHROC 
should afford the applicable opportunity 
to respond with additional evidence or 
argument.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure the protection of the veteran's due 
process rights.  The Board intimates no opinion as to the 
ultimate outcome of the veteran's claim.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


